DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction/Election
2.	In respond to Applicant’s restriction election filed 1/10/2022 claims 1-3, 5, 8, 11, 19, have been amended.
	Reasons for Allowance 
3.	Claims 1, 11, and 19 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
Stern (US 2019/0229493) and Low et al. (US 2013/0077360) are considered as related prior art.
Stern ‘493 shows and discloses a circuit for driving a laser and method where comprising one or more laser diodes are be driven/control by an electrical coupling between inductor and capacitor which controlled by one or more switches such that the energy provided to the laser diode can be controlled on a pulsed-by-pulsed basis (TITLE, Abstract; Fig 3-9; Section [003-018]).
Low et al. ‘360 shows and discloses a system, method, and apparatus of transmitter/ receiver for filtering waveform shaping including capacitor and inductor in series providing while square, sinusoidal waveform  (Fig 1, 4-15, 24-26; Sections [04-038, 39-44]).
However, with respect to claims 1 the references fail to teach in conjunction to a laser emitter circuit comprising a laser diode, a driver circuit configured to generate a first drive signal; and a resonant circuit having a resonant frequency and coupled to driver circuit and the laser diode, wherein the first drive signal has significant energy at substantially the resonant frequency of the resonant circuit and the resonant circuit generates a continuous wave sinusoidal drive signal to drive the laser diode. 
Similarly with respect to claim 11, the references fail to teach in conjunction to a laser diode drive circuit comprising a resonant circuit having a resonant frequency and including an output for coupling to a laser diode, and an input, and a driver circuit coupled to the input of the resonant circuit and configured to provide a first drive signal to the resonant circuit having significant energy at the resonant frequency of the resonant circuit, wherein the resonant circuit is configured to produce a continuous wave sinusoidal drive signal from the first drive signal and drive the laser diode with the continuous wave sinusoidal drive signal; and a bias circuit including a bias inductance for coupling to the laser diode.
Similarly with respect to claim 19, the references fail to teach in conjunction to a method of operating a laser emitter of a time of flight sensor, the method comprising: generating a first drive signal using a driver circuit, wherein the first drive signal has significant energy at a first signal frequency; producing, using a resonant circuit having a resonant frequency substantially equal to the first signal frequency, a continuous wave sinusoidal drive signal from the first drive signal; and driving a laser diode of the laser emitter using the continuous wave sinusoidal drive signal.
The reference fail to teach the required limitations as cited.
Claims 2-10, 12-18, 20-22 are also allow by depending on allowed claims 1, 11, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
		COMMUNICATION


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828